        Case 3:18-cv-00919-BAJ-RLB             Document 95        06/11/20 Page 1 of 22




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

CLARENCE MITCHELL                                                      CIVIL ACTION

VERSUS                                                                 NO. 18-919-BAJ-RLB

DIAMOND PLASTICS CORP., ET AL.

                                              ORDER

        Before the Court is the Motion to Compel Discovery from Defendant Diamond Plastics

Corporation (R. Doc. 82) filed by Plaintiff, Clarence Mitchell, on March 10, 2020. An

Opposition (R. Doc. 88) was filed by Defendant, Diamond Plastics Corporation, on March 31,

2020.

I.      Background

        Clarence Mitchell (“Plaintiff”) commenced this action with the filing of his original

Complaint (R. Doc. 1) on October 18, 2018, followed by his First Supplemental and Amending

Complaint (R. Doc. 27) on March 7, 2019, and his Second Supplemental and Amending

Complaint (R. Doc. 39) on June 20, 2019, the latter being the operative pleading at the time of

this Order. Therein, Plaintiff alleges that, on or about August 23, 2018, he was operating a

belling machine when the cutting mechanism came loose and sucked his hand into the machine,

causing him to lose his right hand above his wrist. (R. Doc. 39 at 4). Plaintiff alleges that, prior

to the incident, he informed a supervisor and employee of Defendant Diamond of a problem with

the machine several times throughout that day, but was told to keep working, and that Defendant

Diamond had purposefully removed all of the safety guards. (R. Doc. 39 at 4). Plaintiff also

alleges that Defendant Diamond re-installed all of the missing safety guards after the incident,

but before the inspection to be done by OSHA as a result of the incident. (R. Doc. 39 at 5).
        Case 3:18-cv-00919-BAJ-RLB             Document 95        06/11/20 Page 2 of 22




Lastly, Plaintiff alleges that Defendant Diamond knew with certainty that based on these

allegations, Plaintiff brings claims against Defendant Diamond for intentional and negligent acts,

negligent supervision, and vicarious liability. (R. Doc. 39 at 5-9).

       Plaintiff propounded his second set of Discovery Requests to Defendant Diamond on

December 4, 2019, and received responses from Defendant Diamond on March 6, 2020, after the

parties agreed to extend the time to respond. (R. Doc. 82 at 1). Plaintiff represents that the parties

conducted conferences pursuant to Fed. R. Civ. P. 37 on March 6 and 9, 2020, and this instant

Motion arises from those issues that remain unresolved. (R. Doc. 82 at 1).

II.    Law and Analysis

       A.      Legal Standard

       “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the

burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).



                                                  2
        Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 3 of 22




       Rule 33 of the Federal Rules of Civil Procedure provides for the service of written

interrogatories. A party seeking discovery under Rule 33 may serve interrogatories on any other

party and the interrogatory “may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(2).

       Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a). The request is to be in writing and must set forth, among other things, the desired items

with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

       A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation

between the parties. Fed. R. Civ. P. 29(b). If a party fails to respond fully to discovery requests

in the time allowed by the Federal Rules of Civil Procedure, the party seeking discovery may

move to compel responses and for appropriate sanctions under Rule 37. An “evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer or

respond.” Fed. R. Civ. P. 37(a)(4).

       B.      Analysis

       Plaintiff seeks to compel response from Defendant Diamond to his Interrogatory Nos. 2-

5, 10-12, 15, 19, and 22, Request for Production Nos. 2, 3, 6, 7, 13, and 14, and Request for

Admission No. 3. The Court will address each in turn, after first addressing general objections

applicable to multiple discovery requests.




                                                 3
        Case 3:18-cv-00919-BAJ-RLB             Document 95        06/11/20 Page 4 of 22




               1.      Meaning of “Guard”

       Plaintiff suggests that Defendant Diamond has responded to his discovery requests based

on an incorrect interpretation of the meaning of the term “guard,” as used by Plaintiff in

Interrogatory Nos. 11, 15, 19, and 22, and Request for Admission No. 3. The parties appear to

agree that a part or parts were not present at the time of the incident but disagree as to the

nomenclature with which to refer to said part(s). For example, in Defendant Diamond’s response

to Request for Admission No. 3, it states that “a flap which partially covers the opening to the

beller chamber in normal operations was not present at the time of the accident, but further

shows this component is not a guard within the meaning of the PEM owner’s manual,” and refers

to guards in quotations marks in its response to Interrogatory No. 19. Defendant Diamond also

suggests in its response to Interrogatory No. 15 that “[t]he gasket connected to the top and

bottom guard retainer bars deteriorated over time through normal operation of the subject beller

machine, and was not replaced before the subject accident.” (R. Doc. 82-3 at 7).

       It is unclear to the Court whether the “flap” referred to in Defendant Diamond’s response

to Request for Admission No. 3 is the same part as the “gasket” referred to in response to

Interrogatory No. 15. Regardless, it is clear the parties dispute the scope of the term “guard” as

used in Plaintiff’s discovery requests. In his discovery requests, Plaintiff defines the term

“guard” as “’machine guard,’ a safety feature on or around equipment to protect humans from

injury while working nearby or while operating equipment, as referenced in OSHA’s CFR

1910.212.” (R. Doc. 82-2 at 3). In briefing, Plaintiff attaches the relevant OSHA provision, and

refers to the part as a shield of rubber (R. Doc. 82-2 at 2), barrier guard “which prevents

operators from sticking their hands into the machine.” In response to the Interrogatory and

Request for Admission, Defendant Diamond admits that a part was not present, referring to it as



                                                  4
        Case 3:18-cv-00919-BAJ-RLB             Document 95      06/11/20 Page 5 of 22




a flap, but argues that it is a gasket as defined by the PEM owner’s manual, as opposed to a

guard. (R. Doc. 82-2 at 4). Based on the Court’s review of the pleadings, the relevant part or

parts have been referred to as a guard, gasket, machine guard, gasket guard, rubber shield, flap,

rubber flap, and barrier guard.

       “The very purpose of discovery is to get all such facts and explanations on the table and

out in the open, so that the case may be fully and accurately evaluated and adjudicated.” Meyer v.

Turn Servs., L.L.C., 2016 WL 6610931, at *3 (E.D. La. Nov. 9, 2016). Notwithstanding

Defendant Diamond’s more narrow interpretation of the term “guard,” the Court will not allow

that disagreement to prevent the discovery of potentially negative information. Thus, the Court

concludes that the term “guard” for the purpose of Plaintiff’s discovery requests includes (1) the

flap referred to by Defendant Diamond in its response to Request for Admission No. 3; (2) the

gasket referred to in Defendant Diamond’s response to Interrogatory No. 15; (3) as well as any

other guard, gasket, machine guard, gasket guard, rubber shield, flap, rubber flap, and barrier

guard within the scope defined by Plaintiff in his discovery requests, including OSHA’s CFR

1020.212.

       Accordingly, to the extent Defendant Diamond’s responses to Interrogatory Nos. 11, 15,

19, and 22, and Request for Admission No. 3 were limited to its interpretation of the meaning of

the term “guard,” Defendant Diamond shall supplement its response based on the foregoing

within thirty (30) days of the date of this Order.

               2.      Relevant Time Period

       Defendant Diamond lodges the objection of overbreadth in response to Plaintiff’s

Interrogatory Nos. 2-5, and 10-12, Request for Production Nos. 2, 3, 6, 7, 13, and 14, and

Request for Admission No. 3, and specifically argues that response to Plaintiff’s Request for



                                                     5
        Case 3:18-cv-00919-BAJ-RLB              Document 95        06/11/20 Page 6 of 22




Production No. 2 would apply to “any time during Diamond’s existence.” (R. Doc. 88 at 6). Of

the discovery requests to which Plaintiff seeks supplemental response, only Interrogatory Nos.

15, 19, and 22 are limited in their temporal scope.

       “When a discovery request is overly broad and not limited in scope, the court may

‘properly limit the contested discovery to the relevant period of time’ and location.” Calvasina v.

Wal-Mart Real Estate Bus. Tr., 2012 WL 12863931, at *7 (W.D. Tex. June 25, 2012) (citing

Solorzano v. Shell Chem. Co., 254 F.3d 1082, 2001 WL 564154, at *8 n. 13 (5th Cir. May 18,

2001)). While the relevant timeframe for discovery may range, based on Defendant Diamond’s

objections, and the Court’s review of the discovery requests, the Court will impose a temporal

limitation of five (5) years prior to the date of the incident applicable to all of the discovery

requests at issue herein, unless otherwise specified. This finding is applicable to Interrogatory

Nos. 2-5, and 10-12, Request for Production Nos. 2, 3, 6, 7, 13, and 14, and Request for

Admission No. 3, subject to any additional periods of time outlined below.

               3.      Relevant Incidents and Pipe Belling Machines

       Defendant Diamond objects on the grounds of overbreadth, taking the position that

injuries involving anything other than amputation of a hand involving only the subject belling

machine are within the scope of discovery. (R. Doc. 88 at 5, 6-7, 8, 9). This objection pertains to

Interrogatory Nos. 2, 4, 10, and 11 and Request for Production Nos. 3, 7, 13, and 14.

       Defendant Diamond argues that no other injuries or pipe belling machines are relevant

because Plaintiff’s claims are limited as a matter of law to those for intentional tort, wherein

Plaintiff must prove actual intent or the substantial certainty that injury would occur under those

circumstances. (R. Doc. 88 at 4). Plaintiff has brought claims for negligence and intentional tort,

negligent supervision, and vicarious liability against Defendant Diamond, and the Court will not



                                                   6
         Case 3:18-cv-00919-BAJ-RLB              Document 95        06/11/20 Page 7 of 22




determine on a discovery motion whether any of Plaintiff’s claims are viable as a matter of law.

Furthermore, even were Plaintiff’s claims limited to those for intentional tort, evidence of other

injuries from other pipe belling machines of the same make and model would be relevant. A

reasonable trier of fact could conclude an employer was substantially certain that injury could

occur if it had knowledge of dangerous conditions on the same make and model machine, based

on other injuries sustained by other persons, or missing or defective parts that would cause

injury, or a combination thereof.

         Therefore, the Court will not limit Plaintiff’s discovery requests to solely Plaintiff’s

injury or only the exact subject pipe belling machine. To the extent Plaintiff’s discovery requests

seek information beyond his specific incident with the subject pipe belling machine, that

information is within the scope of discovery when limited to physical injuries (as opposed to

property damage) involving pipe belling machines of the same make and model as the subject

machine.

                 4.      Interrogatory No. 2

         Interrogatory No. 2 asks for the following information:

         Have You, or any business owned, operated or controlled by You, ever filed or been
         a party to any other lawsuit brought by or against any other entity or person for
         negligence, strict liability, breach of warranty, or any other tort or for workers
         compensation associated with injuries caused by the Subject Machine or any pipe
         belling machine? If so, state the court in which filed, the year filed and the title and
         docket number of the case, and all parties to such suit.

(R. Doc. 82-3). Defendant Diamond objects to the interrogatory as “vague, ambiguous,

overbroad, and unduly burdensome,” but goes on to state “respondent has never been a party to a

lawsuit alleging that a beller operator’s hand was amputated by a beller machine.” (R. Doc. 83-3

at 2).




                                                    7
        Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 8 of 22




       The Court finds Interrogatory No. 2 to be overly broad and will strike it accordingly. The

interrogatory is not sufficiently tailored to obtain relevant discovery within the scope allowed by

law. Plaintiff alleges that his hand was amputated while operating a belling machine, as a result

of a defect in the machine and an allegation that a supervisor instructed him to continue working

despite the defect. Even were the Court to impose the limitations in sections 1, 2, and 3 above,

Interrogatory No. 2 remains overbroad in that it seeks information regarding Defendant Diamond

and any business owned, operated or controlled by it, as well as claims Plaintiff has not raised in

this litigation, including strict liability and breach of warranty. Furthermore, as discussed in more

detail below, Plaintiff has propounded other discovery requests regarding other claims or

complaints involving pipe belling machines such that Plaintiff has the opportunity to discover

such information through other, more appropriately limited claims.

               5.      Interrogatory No. 3

       With Interrogatory No. 3, Plaintiff seeks the following information:

       Please list any and all other operators of the subject machine for the past five (5)
       years other than Plaintiff.

(R. Doc. 82-3 at 2). In response, Defendant Diamond objected on its assertion that the

interrogatory is unduly burdensome, and then states that “all of its operators move around to

various beller machines during the course of employment and are not permanently assigned to

any particular line.” (R. Doc. 82-3 at 2). Plaintiff argues that Defendant Diamond failed to

answer the question asked. (R. Doc. 82-2 at 2).

       “A party resisting discovery must show specifically how each interrogatory or document

request is overly broad, unduly burdensome, or oppressive… This requires the party resisting

discovery to show how the requested discovery was overly broad, unduly burdensome, or

oppressive by submitting affidavits or offering evidence revealing the nature of the burden.”


                                                  8
        Case 3:18-cv-00919-BAJ-RLB              Document 95        06/11/20 Page 9 of 22




Heller v. City of Dallas, 303 F.R.D. 466, 490 (N.D. Tex. Nov. 12, 2014) (internal citations

omitted). Defendant Diamond has failed to offer any argument or evidence as to the nature of the

burden, other than to suggest in briefing that its operators “are not permanently assigned to any

particular line,” which falls short of meeting Defendant Diamond’s burden on an objection of

undue burden.

       Defendant Diamond makes no representation as to the number of belling machines and

that location, the potential number of persons who operated belling machines, or the way in

which any records necessary to answer the interrogatory were kept. Accordingly, Defendant

Diamond’s objection is overruled. Defendant Diamond shall respond to Interrogatory No. 3 in

full within thirty (30) days of the date of this Order by identifying all belling machine operators

at the location of the subject machine, consistent with the limitations set forth in Section 2, i.e.,

within five (5) years prior to the incident for which Plaintiff sues.

                6.      Interrogatory No. 4

       Plaintiff seeks the following information through Interrogatory No. 4:

       Prior to the incident, did You or any of Your agents or employees have any
       knowledge of any accidents or injuries caused by the subject machine or any other
       pipe belling machines? If so please state:

                       a. how you or any of your agents or employees acquired any such
                          knowledge,
                       b. each and every date of any such accident or injury.

(R. Doc. 82-3 at 2-3). Defendant Diamond objected on its assertion that Interrogatory No. 4 is

vague, ambiguous, overbroad, and unduly burdensome, and goes on to respond that it “is not

aware of any other accidents or injuries involving the amputation of a beller operator’s hand.”

(R. Doc. 82-3 at 3).




                                                   9
       Case 3:18-cv-00919-BAJ-RLB              Document 95       06/11/20 Page 10 of 22




       Plaintiff argues that Defendant’s response limited the interrogatory where it was not so

limited and asserts that another employee at a Diamond facility “had previously been killed due

to the same circumstances and conditions as this instant case.” (R. Doc. 39 at 6). The Court

agrees, and will order Defendant Diamond to respond in full, subject to limitations set forth in

Sections 1-3 above. Other injuries sustained by other persons operating the subject belling

machine or other belling machines of the same make and model are within the scope of

permissible discovery.

               7.        Interrogatory No. 5

       Plaintiff’s Interrogatory No. 5 seeks the following information:

       State whether you or any of your officers, employees or any officers or employees
       of any of your subsidiary or parent corporations, during the 10 years prior to this
       law suit up to the present time, and continuing until the close of this action, authored
       or received from any source any communication or document (whether external or
       internal) that suggested that the subject machine or any pipe belling machine
       subjected users to danger or injury by its use or related to the prevention or
       reduction of accidents or injuries by users arising out of the use of the subject
       machine or any pipe belling machines?

               If so, for each communication, state:

                    a. When and from whom it was received, and if written, the date of the
                       documents;
                    b. What form it was in (whether written or oral);
                    c. What person with your company received it or authored it;
                    d. What the specific substance of the complaint, suggestions, or
                       communication was;
                    e. The substance of any response thereto;
                    f. The date and author of such response;
                    g. What remedial action, if any, was taken and when and by whom it
                       was taken.

(R. Doc. 82-3 at 3). Defendant Diamond objected on its assertion that Interrogatory No. 5 was

vague, ambiguous, overbroad, and unduly burdensome, and refers Plaintiff to the PEM beller

operator’s manual it previously produced. (R. Doc. 82-3 at 4). Plaintiff argues that the answer



                                                 10
        Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 11 of 22




provided by Defendant Diamond was insufficient, and that he was “clearly asking for any

external or internal safety bulletins or industry publications that keep those in the plastics

industry informed of the dangers discovered in pipe belling production and any steps that should

and were taken to prevent same.” (R. Doc. 82-2 at 8). Defendant Diamond does not address

Plaintiff’s argument and does not explain its position of undue burden.

       The Court finds Interrogatory No. 5 appropriate, subject to a temporal limitation of the

previous five (5) years, as opposed to the ten years set forth in the interrogatory, and limited to

the subject Defendant Diamond, thereby striking the necessity of response to any parent or

subsidiary entities. Plaintiff has not shown how information pertaining to any parent or

subsidiary entities would be within the scope of discovery. To the extent Defendant Diamond has

any additional responsive information subject to the five-year timeframe, it shall provide same to

Plaintiff within thirty (30) days of the date of this Order. To the extent Defendant Diamond has

already fully responded to this interrogatory, i.e., its reference to the PEM beller operator’s

manual being the only responsive material, Defendant Diamond shall so certify.

               8.      Interrogatory No. 10

       Plaintiff’s Interrogatory No. 10 seeks the following:

       Have you ever received any complaints, concerns or suggestions from users,
       operators, owners, or manufacturers regarding the safety of the subject machine or
       any pipe belling machines? If so, please provide the identity of the person making
       the complaint, concern, or suggestion, and the date of the same.

(R. Doc. 82-3 at 6). Defendant Diamond raised boilerplate objections that the interrogatory is

vague, ambiguous, overbroad, and unduly burdensome, and provides no supporting briefing in

opposition. (R. Doc. 82-3 at 6). As noted in the foregoing Sections 2 and 3, whether Defendant

Diamond was put on notice of any potential risk of personal injury from pipe belling machines of

the same make and model as the subject machine within five (5) years prior to the date of the


                                                  11
        Case 3:18-cv-00919-BAJ-RLB             Document 95        06/11/20 Page 12 of 22




incident is within the scope of discovery for this litigation. Thus, the Court will order Defendant

Diamond to provide full response to Interrogatory No. 10 within thirty (30) days of the date of

this Order.

               9.      Interrogatory No. 11

       With Interrogatory No. 11, Plaintiff seeks the following information:

       Have you ever received any complaints, concerns or suggestions from users,
       operators or owners or manufacturers regarding the use, non-use, functionality, or
       non-functionality of the guards on the subject machine or any pipe belling
       machines? If so, please provide the identity of the person making the complaint,
       concern, or suggestion, and the date of same.

(R. Doc. 82-3 at 6). Defendant Diamond responded with boilerplate objections and stated that it

“has not received complaints regarding the use or functionality of the guards on the subject beller

machine.” (R. Doc. 82-3 at 6). Plaintiff posits that Defendant Diamond’s response is limited to

its definition of “guard” as opposed to including the gasket or rubber flap as per Plaintiff’s

definition. (R Doc. 82-2 at 9). Defendant Diamond provides no argument in response, and thus

the Court cannot ascertain whether its response was limited to its definition of “guard,” or

whether its response is inclusive of Plaintiff’s definition.

       The Court will order Defendant Diamond to respond in full, if it has not already done so,

subject to the discussion of the meaning of the term “guard” in Section 1 above, as well as the

limitations set forth in Sections 2 and 3. Supplemental response, or certification of completeness

of initial response, shall be provided to Plaintiff within thirty (30) days of the date of this Order.

               10.     Interrogatory No. 12

Plaintiff’s Interrogatory No. 12 asks the following:

       What is the proper Lockout Tagout Procedure utilized in operation of the subject
       machine?




                                                  12
       Case 3:18-cv-00919-BAJ-RLB             Document 95        06/11/20 Page 13 of 22




(R. Doc. 82-3 at 6). Defendant Diamond responded that “Only foremen and supervisors are

authorized to lock out/tag out equipment. Operators and other employees who believe equipment

must be stopped are required to inform a foreman or supervisor.” (R. Doc. 82-3 at 7). Plaintiff

suggests that Defendant Diamond’s answer was not responsive because he “asked for the

procedures used in lock out tag out, not who was authorized.” (R. Doc. 82-2 at 9).

       Defendant Diamond provides no argument in opposition as to Plaintiff’s Interrogatory

No. 12, with regard to relevance, burden, or otherwise. The Court agrees with Plaintiff that

Defendant Diamond’s response did not address the question as asked. Regardless of who is

authorized to lock out tag out equipment, Plaintiff inquires as to the procedure for so doing.

Defendant Diamond suggests that an operator or other employee who believes equipment must

be stopped is required to inform a foreman or supervisor but does not provide information as to

what the procedure is once an operator or other employee who believes equipment must be

stopped informs a foreman or supervisor. Defendant Diamond shall provide full and complete

response to Interrogatory No. 12 within thirty (30) days of the date of this Order.

               11.     Interrogatory No. 15

       Interrogatory No. 15 asks, “What modifications, if any, have been done on the subject

machine since it was purchased?” (R. Doc. 82-3 at 7). Defendant Diamond responded as follows:

       The gasket connected to the top and bottom guard retainer bars deteriorated over
       time through normal operation of the subject beller machine, and was not replaced
       before the subject accident. Said gasket was replaced following the subject
       accident.

(R. Doc. 82-3 at 7). Plaintiff suggests that Defendant Diamond’s response is based on an

improperly limited definition of “guard.” (R. Doc. 82-2 at 5).

       To the extent Defendant Diamond’s response is limited to the meaning of the term

“guard” set forth in the PEM owner’s manual, Defendant Diamond shall amend its response


                                                13
         Case 3:18-cv-00919-BAJ-RLB            Document 95      06/11/20 Page 14 of 22




within thirty (30) days of the date of this Order based on the guidance set forth in Section 1

above.

                12.     Interrogatory No. 19 (and Request for Admission No. 3)

         Interrogatory No. 19 asks, “What guards, if any, have been removed, replaced or

modified on the subject machine?” (R. Doc. 82-3 at 8). Defendant Diamond responded with the

following:

         All “guards” furnished by the manufacture at the time the subject beller was
         delivered to respondent were not removed or modified. See also Answer To
         Request For Admission No. 3.

Also relevant to this analysis, Defendant Diamond’s response to Request for Admission

No. 3 stated the following:

         Deny. In an effort to cooperate with discovery, respondant[sic] shows that a flap
         which partially covers the opening to the beller chamber in normal operations was
         not present at the time of the accident, but further shows this component is not a
         guard within the meaning of the PEM owner’s manual but instead is described as a
         “gasket” in the manual. All guards were present at all times, including at the time
         of the subject accident.

(R. Doc. 82-2 at 10). Plaintiff suggests that Defendant Diamond responded based on its own,

improperly limited meaning of the term “guard.” As discussed above, it is clear the parties have

proceeded based on differing interpretations of the term, and the Court will not allow these

differences to impede the fair progress of discovery, nor does the Court make any substantive

finding as to the correct term for the part or parts.

         Based on the Court’s discussion in Section 1 above, Defendant Diamond shall provide

supplemental responses to Interrogatory No. 15 and Request for Admission No. 3 within thirty

(30) days of the date of this Order. Defendant Diamond’s response shall also include the

abatements observed and reported by OSHA as those abatements appear to pertain to parts that

were previously removed.


                                                  14
        Case 3:18-cv-00919-BAJ-RLB            Document 95       06/11/20 Page 15 of 22




               13.     Interrogatory No. 22

       Plaintiff seeks the following information with Interrogatory No. 22:

       Identify by whom, when, where, why and how the guards were removed and
       replaced from the subject machine.

(R. Doc. 82-3 at 9). Defendant Diamond references its response to Interrogatory No. 19, which in

turn states that “All ‘guards’ furnished by the manufacturer at the time the subject beller was

delivered to respondent were not removed or modified,” and further references its response to

Request for Admission No. 3. (R. Doc. 82-3 at 8, 9). In its response to Request for Admission

No. 3, Defendant Diamond suggests that a “flap which partially covers the opening to the beller

chamber in normal operations was not present at the time of the accident, but further shows this

component is not a guard within the meaning of the PEM owner’s manual but instead is

described as a ‘gasket’ in the manual.” (R. Doc. 82-2 at 10). Defendant Diamond also suggests in

response to Interrogatory No. 15 that a particular gasket deteriorated over time and was replaced

following the subject accident. (R. Doc. 82-3 at 7).

       To the extent Defendant Diamond’s response to Interrogatory No. 22 that guards were

not removed or modified is based on its limited interpretation of the meaning of the term

“guard,” Defendant Diamond shall supplement its response within thirty (30) days of the date of

this Order consistent with the Court’s ruling regarding Interrogatory No. 19, above. The

additional information sought in Interrogatory No. 22 shall be provided for each instance

identified in Interrogatory 19.

               14.     Request for Production No. 2

       In Request for Production No. 2, Plaintiff seeks the following documents:

       Produce all documents evidencing any communication of any kind, between You
       and HWEM, Inc. or PEM, LLC relating in any way to Plaintiff and/or the subject
       machine or other belling machines.


                                                15
        Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 16 of 22




(R. Doc. 82-3 at 10). Defendant Diamond responded with objections that the request was vague,

ambiguous, overbroad, and unduly burdensome. (R. Doc. 82-3 at 10). In briefing, Plaintiff

suggests that he needs to know what communications were had between PEM, LLC and HWEM,

Inc. (formerly PEM, Inc.) prior to the sale to PEM, LLC, the manufacturer of the subject

machine, in part because PEM, LLC “has argued it does not have successor liability, and

HWEM, LLC has stated it had no insurance of any kind after its sale to PEM, LLC.” (R. Doc.

82-2 at 11). In Opposition, Defendant Diamond argues the request is overbroad because it

operates seven different plants and Plaintiff’s request “would encompass every order to the

manufacturer from any of Diamond’s plants at any time during Diamond’s existence, any

warranty work requested or performed, any spare parts ordered, any other interaction of any

kind, and without regard to the nature of such communications.” (R. Doc. 88 at 6).

       The Court agrees that Request for Production No. 2 is overbroad and would require

production of every single communication between Defendant Diamond and PEM, LLC or

HWEM, Inc. throughout their existence, regardless of its relevance to the claims brought by

Plaintiff in this litigation. Accordingly, Request for Production No. 2 will be stricken.

               15.     Request for Production No. 3

       Plaintiff requests production of the following information in Request for Production No. 3

       Produce all documents evidencing any communication of any kind, between You
       and any other entity regarding injuries to any persons operating the subject machine
       or other pipe belling machines.

(R. Doc. 82-3 at 10). Defendant Diamond advanced boilerplate objection that the request was

vague, ambiguous, overbroad, and unduly burdensome, and subject to those objections, purports

to produce “all known communications pertaining to the plaintiffs[sic] accident.” (R. Doc. 82-3

at 10). Plaintiff argues that his request was not limited to his accident. (R. Doc. 82-2 at 12).


                                                 16
        Case 3:18-cv-00919-BAJ-RLB            Document 95         06/11/20 Page 17 of 22




Defendant Diamond argues in Opposition that production beyond that relating to Plaintiff’s

accident is beyond the scope of discovery. (R. Doc. 88 at 6-7).

       The Court disagrees and will order supplemental production of documents “evidencing

any communication of any kind, between You and any other entity regarding injuries to any

persons operating the subject machine or other pipe belling machines” within the five-year time

period preceding the filing of this lawsuit. Other injuries caused by the subject machine or other

pipe belling machines are relevant to the question of what knowledge, if any, Defendant

Diamond had of potential safety issues with the subject pipe belling machine, or pipe belling

machines in general, as discussed above in Section 3.

               16.     Request for Production No. 6

       Plaintiff’s Request for Production No. 6 asks Defendant Diamond for the following:

       Produce any and all internal or external correspondence regarding amputation or
       amputation risk by use of belling machines.

(R. Doc. 82-3 at 11). Defendant Diamond objected to the request as vague, ambiguous,

overbroad, and unduly burdensome, and subject to those objections, referenced the previously

produced PEM owner’s manual. (R. Doc. 82-3 at 11). Plaintiff asserts that he “is aware of other

amputations caused by belling machines, including specifically the decapitation of Raymundo

Correa at Diamond’s plant in Texas by the same PEM manufactured and model belling

machine.” (R. Doc. 82-2 at 12).

       As set forth more fully in Section 3 above, other injuries or risk of injuries from pipe

belling machines of the same make and model are within the scope of discovery, and the Court

will order Defendant Diamond to provide supplemental response within thirty (30) days of the

date of this Order, subject to the foregoing sections 2 and 3.




                                                 17
        Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 18 of 22




               17.     Request for Production No. 7

       Request for Production No. 7 seeks the following:

       Produce all notices, reports or other documentation issued to You regarding
       personal injuries caused by the subject machine or other belling machines including
       but not limited to belling machine model 616BGLP.

(R. Doc. 82-3 at 11). Defendant Diamond asserted objections of the request being vague,

ambiguous, overbroad and unduly burdensome, and subject to those objections answered “none.”

(R. Doc. 82-3 at 12). Plaintiff suggests that he is “aware of other amputations caused by belling

machines, including specifically the decapitation of Raymundo Correa at Diamond’s plant in

Texas by the same PEM manufactured and model belling machine.” (R. Doc. 82-2 at 13). In

Opposition, Defendant Diamond suggests that the request is overly broad because it is not

limited in time or scope, and that the meaning of “notices, reports or other documentation” is

unclear, but responds based on its interpretation that those terms refer to “findings of OSHA

violations or similar sanctions.” (R. Doc. 88 at 8).

       Plaintiff does not indicate whether he defined “notices, reports or other documentation”

in his requests to Defendant Diamond, nor does he attach those requests as propounded. At the

same time, there is also no support for the narrow interpretation advanced by Defendant

Diamond, being limited to only “findings of OSHA violations or similar sanctions.”

       As noted in the case of Heller v. City of Dallas, 303 F.R.D. 466, 491 (N.D. Tex. 2014),

and instructive herein, “[t]he responding party ‘should exercise reason and common sense to

attribute ordinary definitions to terms and phrases utilized in interrogatories. If necessary to

clarify its answers, the responding party may include any reasonable definition of the term or

phrase at issue’… Further, ‘[i]f a party believes that the request is vague, that party [should]

attempt to obtain clarification prior to objecting on this ground.’” (Internal citations omitted).



                                                 18
       Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 19 of 22




While Defendant Diamond suggests that the meaning of “notices, reports or other

documentation” is unclear, there is no evidence before the Court that Defendant Diamond

attempted to ascertain what Plaintiff meant by the term, and indicated its own definition in its

response.

       At the same time, while the Court understands that Plaintiff does not agree with the

definition employed by Defendant Diamond, he provides no indication of what he intended by

the terms, and the Court will not endeavor to do so on its own accord. The Court does find,

however, that the definition employed by Defendant Diamond is overly narrow. Therefore, the

Court will order Defendant Diamond to provide supplemental response within thirty (30) days of

the date of this Order based on a broader interpretation of “notices, reports or other

documentations,” and the Court further notes that Defendant Diamond is free to seek

clarification or understanding from Plaintiff’s counsel, if needed.

               18.     Request for Production No. 13

       In Request for Production No. 13, Plaintiff seeks the following:

       Produce all internal memoranda, correspondence, studies, tests, reports or other
       documentation of any nature, including computer entries, regarding injuries or
       property damage relating to the subject machine or other pipe belling machines.

(R. Doc. 82-3 at 13). Subject to boilerplate objections of being vague, ambiguous, overbroad,

and unduly burdensome, Defendant Diamond references a previously produced PEM owner’s

manual. (R. Doc. 82-3 at 14). Plaintiff suggests that the “owner’s manual is not a responsive

document,” and that he is aware of other injuries caused by belling machines, including

specifically the decapitation of Raymundo Correa by the same model pipe belling machine. (R.

Doc. 82-2 at 13). Defendant Diamond responds that this request is not limited to “accidents

involving the facts as alleged by the plaintiff, i.e., where a worker complaining of malfunctions



                                                 19
        Case 3:18-cv-00919-BAJ-RLB             Document 95       06/11/20 Page 20 of 22




of a beller was compelled to continue working until a body part was ‘sucked’ into the beller.” (R.

Doc. 88 at 9).

        Request for Production No. 13 is overbroad as written. Notwithstanding that finding,

Defendant Diamond’s suggestion that the request should be limited to instances “where a worker

complaining of malfunctions of a beller was compelled to continue working until a body part

was ‘sucked’ into the beller” is overly narrow for purposes of the scope of discovery. The issues

raised with regard to Request for Production No. 13 have been addressed in the preceding

Sections 2 and 3, and therefore, the Court will order Defendant Diamond to provide

supplemental response within thirty (30) days of the date of this Order subject to Sections 2 and

3. More specifically, Defendant Diamond shall produce, subject to any applicable privilege, “all

internal memoranda, correspondence, studies, tests, reports or other documentation of any nature,

including computer entries, regarding personal injuries relating to the subject machine or other

pipe belling machines of the same make and model within the five (5) years preceding Plaintiff’s

accident through the filing of this litigation.”

                 19.    Request for Production No. 14

        Plaintiff seeks the following information with Request for Production No. 14:

        Produce all complaints and or petitions, filed against or delivered to you alleging
        property damage or personal injuries sustained from using the subject machine or
        other pipe belling machines.

(R. Doc. 82-3 at 14). Defendant Diamond submitted boilerplate objections, then responded that

“the only lawsuits filed against respondent alleging injury to persons when reaching into a

belling machine are this matter and the Raymundo Correa suit, which upon information and

belief are already in the possession of plaintiff’s counsel.” (R. Doc. 82-3 at 14). Plaintiff argues

that his request was “not limited to complaints made for injuries the[sic] occurred ‘when



                                                   20
         Case 3:18-cv-00919-BAJ-RLB            Document 95        06/11/20 Page 21 of 22




reaching into a belling machine.’” (R. Doc. 82-2 at 14). In response, Defendant Diamond argues

that Plaintiff is improperly “seeking discovery of other accidents in the course of using a belling

machine,” and notes that it is “aware of minor injuries suffered by some operators when fingers

were pinched between a pipe and pipe rack and other similar occurrences while operating bellers,

and other injuries under circumstances completely dissimilar to what the plaintiff alleges here.”

(R. Doc. 88 at 9).

         The Court will order Defendant Diamond to respond to Plaintiff’s Request for Production

No. 14 in full, or certify that it has already done so, within thirty (30) days of the date of this

Order, subject to the foregoing Sections 2 and 3. Other injuries sustained while operating a pipe

belling machine are within the scope of discovery, and thus, to the extent there were any other

complaints or petitions filed or delivered to Defendant Diamond, those complaints or petitions

shall be provided. Whether Defendant Diamond was subject to other litigation or potential

litigation arising out of injuries sustained while operating a pipe belling machine of the same

make and model within five (5) years preceding Plaintiff’s accident, including but not limited to

the Raymundo Correa matter noted by both parties, is relevant to the question of Defendant

Diamond’s awareness of any safety issues with the subject pipe belling machine make and

model.

III.     Conclusion

         Based on the foregoing,

         IT IS ORDERED that the Motion to Compel Discovery from Defendant Diamond

Plastics Corporation (R. Doc. 82) filed by Plaintiff on March 10, 2020 is GRANTED in part

and DENIED in part as set forth more fully herein.




                                                  21
         Case 3:18-cv-00919-BAJ-RLB          Document 95       06/11/20 Page 22 of 22




         IT IS FURTHER ORDERED that Defendant, Diamond Plastics Corporation, shall

provide supplemental responses as set forth herein within thirty (30) days of the date of this

Order.

         Signed in Baton Rouge, Louisiana, on June 11, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE




                                                22
